Citation Nr: 1413409	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  09-23 071A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for a thoracolumbar spine disorder.

2. Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from January 1966 to December 1967.  This matter on appeal herein decided initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the RO.  In April 2011, the Veteran testified before the undersigned Acting Veterans Law Judge in a hearing at the RO.  A transcript of his hearing testimony is of record.  

This appeal was processed using the Veterans Benefits Management System.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for rheumatoid arthritis, to include as due to exposure to environmental hazards at Camp Lejeune or to Agent Orange and entitlement to service connection for insomnia, to include as secondary to service-connected PTSD have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a thoracolumbar spine disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

There is no diagnosis of sleep apnea.


CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by service or a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) includes duties to notify and assist claimants for VA benefits. VA regulations implementing VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). The notice requirements of VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing. 38 C.F.R. § 3.159(b) (2013). The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, the VCAA notice requirements may be satisfied if any defect in the timing or content of such notice is not prejudicial to the claimant. See Pelegrini, 18 Vet. App. at 121.

In this case, in a February 2009 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence was needed to substantiate his claim for direct and secondary service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  A June 2010 letter advised the Veteran of how disability evaluations and effective dates are assigned and of the type of evidence which impacts those determinations.  The claim was thereafter readjudicated in multiple supplemental statements of the case. The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran. Specifically, the information and evidence that have been associated with the claims file include the service treatment records, private treatment records, VA treatment records and examination reports.

Further, the Board is aware that this appeal was, most recently, remanded by the Board in September 2013. See Stegall v. West, 11 Vet. App. 268, 271 (1998). The remand, in pertinent part, requested that the RO obtain an addendum VA examination opinion as to the etiology of the claimed sleep apnea. This development was properly completed.  Accordingly, the Board finds that there has been substantial compliance with its previous remand and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The VCAA provisions have been considered and complied with. The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and appearing for VA examinations. Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so. Any defect as to the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. 

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established for disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Allen, 7 Vet. App. at 448; 38 C.F.R. § 3.310(b). 

38 U.S.C.A. § 1154(a) requires that VA give due consideration to all pertinent medical and lay evidence in evaluating a claim to disability or death benefits. Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir.2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).

Analysis

Service treatment records do not document complaints, treatment or diagnosis of sleep apnea. The December 1967 separation examination noted that clinical evaluation was normal with regard to the respiratory system.

A March 2009 VA treatment record documents an assessment of "R/O (rule out) obstructive sleep apnea - refer to sleep clinic." An April 2009 sleep clinic note documents "probable obstructive sleep apnea." The Veteran was scheduled for an unattended sleep study at home. A request to the sleep lab in March 2010 reflects that the Veteran had 2 failed home unattended sleep studies. The provisional diagnosis was "R/O sleep apnea." An April 2010 sleep center record reflects that the Veteran suffers from insomnia that is more likely than not secondary to his service-connected PTSD. At his April 2011 hearing, the Veteran testified, "sleep apnea is a breathing problem. I do not have sleep apnea." 

The October 2013 report of VA examination documents that Veteran was evaluated for sleep apnea and determined that sleep apnea was not found.  The examiner thus declined to provide an etiology opinion or a disorder that did not exist.  

Given its review of the record, the Board finds that the claim of service connection for sleep apnea must denied.  Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1131; see also 38 C.F.R. § 3.310.  Here, the probative evidence of record establishes that the Veteran does not have sleep apnea.  Thus, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

While the Board notes that the April 2009 sleep clinic note documents "probable obstructive sleep apnea" and a March 2010 request for a sleep study documents the provisional diagnosis of "R/O sleep apnea," the 2013 VA examiner found, upon review of the claims file, and including citation to records that indicated these provisional diagnoses, that there was no sleep apnea disability.  To the extent that the Veteran asserts he has sleep apnea, such a determination cannot be made by a lay person as he does not have the expertise to diagnose a complicated disability that requires diagnostic testing such as sleep testing.  In sum, the Veteran does not sleep apnea and service connection is not warranted.

The preponderance of the evidence is against the claim and there is no doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, on this record, claim of service connection for sleep apnea must be denied.  


ORDER

Entitlement to service connection for sleep apnea is denied.  


REMAND

A prior Court or Board remand confers upon the appellant the right to compliance with that order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In the September 2013 remand, the Board instructed the RO, in pertinent part, to obtain an addendum opinion from a VA examiner regarding the etiology of the thoracolumbar spine disorder. In this regard, the RO was to advise the examiner to accept the Veteran's statements of sustaining a back injury during service as a result of heavy lifting and building bunkers as consistent with the circumstances, conditions, or hardships of his service.  See 38 U.S.C.A. § 1154(b) (West 2002); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).

In the report of October 2013 VA examination, the examiner opined that the Veteran's thoracolumbar spine disorder was less likely than not incurred in or caused by in-service injury, event or illness. The examiner's rationale was that the Veteran's service treatment records were silent for any treatment or diagnosis of a back condition while in military service. It is unclear from this record if the examiner accepted (or even considered) the Veteran's statements of sustaining a back injury during service as a result of heavy lifting and building bunkers in rendering the opinion; thus, the opinion is inadequate.  Accordingly, further remand is required to correct this deficiency.

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion from a VA examiner regarding the thoracolumbar spine disorder.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  If the examiner determines an examination is required, such an examination shall be provided.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and an explanation provided for that conclusion.  The examiner must provide an opinion, in light of prior examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current thoracolumbar spine disorder began during the Veteran's period of service or is otherwise etiologically related to the Veteran's period of service.  

For purposes of the examination, the examiner should accept the Veteran's statements of sustaining a back injury during service as a result of heavy lifting and building bunkers as consistent with the circumstances, conditions, or hardships of his service.

2. Review the VA examiner's reports to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

3. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


